Per Cur.
Unanimously. Let the writ be quashed.
[207] Stockton moved instanter for leave to issue a sci. fa.
*240Leake and Aaron Ogden opposed'an absolute rule, and insisted it should be a rule to show cause. Bagnall v. Gray, 2 Bl. Rep. 1140; 2 Bl. Rep. 995, were cited.
They contended that notice to the ter-tenants was necessary, and that issuing the writ was not of course. It is analogous to the case of a warrant of attorney; the court will- presume the judgment to have been satisfied.
Stockton said it was a motion of course. Imp. C. P. 482.
Leake, contra, cited Imp. C. P. 484.
Stockton. The only notice required is after the writ has issued, in order to entitle plaintiff to execution.
Per Cur. Let the seirefacias issue.